Greenblott, J.
Appeal from that part of a decision of the Workmen’s Compensation Board, filed August 3, 1967, which denied payment to the estate of Elroi Levy of a posthumous schedule award for the loss of use of the right arm. Decedent sustained an injury to his right arm and died two days later from unrelated causes. After his death a posthumous schedule award in the amount of $2,550.60 was made on the basis of a 15% loss of the arm. Since decedent left no person entitled to compensation within the meaning of section 15 (subd. 4, par. d) of the Workmen’s Compensation Law, the board properly awarded the estate funeral expenses only, in the amount of $366.50. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by Greenblott, J.